Citation Nr: 1823950	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  06-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability from May 31, 2012, forward. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 7, 2011. 

(The issues of entitlement to service connection for a seizure disorder and entitlement to increased disability rating for an acquired psychiatric disorder are addressed in a separate Board of Veterans' Appeals decision).

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1993 to February 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In December 2006, the Veteran withdrew his request for a personal hearing before the Board.  38 C.F.R. § 20.704(e).

In October 2010, the Board denied entitlement to a rating in excess of 10 percent for a lumbar back disability.  The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veteran's Claims (Court).  In April 2011, the Court vacated the Board's October 2010 decision pursuant to a Joint Motion for Remand (JMR).  

In December 2011, the Board remanded the claim so that the Veteran could be afforded a VA examination given his complaints of worsening symptoms.

Thereafter, a June 2012 rating decision increased the Veteran's lumbar spine disability to 20 percent, effective May 31, 2012.  

In December 2016, the Board, as pertinent here, denied the Veteran's claim for increased rating for lumbar spine disability prior to May 31, 2012, and remanded the period on appeal from May 31, 2012, forward, for further development, to include obtaining a clarification on the widely different range of motion findings noted by both VA and private examiners.  The Board also remanded the issue of entitlement to total disability based on individual unemployability (TDIU). 

In regard to the TDIU issue, the Board notes that an August 2017 rating decision granted TDIU, effective February 7, 2011, the date of the Veteran's application for TDIU, as well as the date where he became eligible for TDIU under the schedular criteria for having a combined disability rating of 70 percent.  Nevertheless, the Veteran's representative argues that TDIU should be awarded prior to February 7, 2011.  As such, the issue on appeal has been recharacterized to reflect the Veteran's contention. 

The issue of entitlement to a TDIU February 7, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, from May 31, 2012, forward flexion of the thoracolumbar spine to 30 degrees or less is approximated when also considering additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing or during a flare-up. 

2.   Resolving any doubt in the Veteran's favor, his lumbar spine disability has been productive of neurological impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve during the appeal period; no neurological impairment of bowel or bladder is demonstrated.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for his lumbar spine disability is approximated beginning May 31, 2012.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.59, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242, 5237 (2017).

2.  The criteria for a separate 10 percent rating, but no higher, for radiculopathy of the left lower extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Rating Criteria

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings are assigned as follows: 

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

5) 50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and 

6) 100 percent -- Unfavorable ankylosis of the entire spine. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

Under the IVDS Formula, incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243. 

Analysis

The Veteran asserts that his lumbar spine disability symptoms are worse than currently rated.  As noted above, the Board previously remanded the claim after finding that the medical evidence was widely inconsistent, specifically with regards to the recorded range of motion (ROM) findings. 

Turning to the evidence, private treatment notes dated in July 2012 reveal that the Veteran's forward flexion was limited to 30 degrees.  Thereafter, additional treatment notes indicate that during a flare-up, the Veteran experienced reduction in motion of between 80 and 100 percent.  

In September 2014, the Veteran submitted a Disability Benefit Questionnaire (DBQ) authored by the Veteran's treating physician, who is the Chief of Physical Medicine and Rehabilitation at the local VA.  The report confirmed diagnoses of mechanical back pain syndrome, IVDS, and scoliosis.  The Veteran reported flare-ups and functional loss.  The examiner noted that the Veteran had spasms in his low back that radiate down to his right leg and lasts 2 to 3 days at a time, which causes the Veteran to stay in his bad most of the time as a result.  The examiner further noted that the Veteran had difficulty walking, inability to bend, lift, or carry.  ROM testing revealed forward flexion to 30 degrees, extension to 50 degrees, right lateral flexion to 10 degrees, left lateral flexion to 13 degrees, right lateral extension to 8 degrees, and left lateral extension to 5 degrees.  The examiner indicated that the ROM findings contribute to functional loss.  After repetitive-use testing forward flexion was to 25 degrees, extension to 0 degrees, left lateral flexion to 5 degrees, right lateral flexion to 10 degrees, and left and right lateral rotation, were both to 5 degrees.  

The examiner stated that the ROM movements were painful on active, passive, and repetitive-use testing, and indicated that the pain contributed to functional loss and additional limitation of motion.  Specifically, the examiner indicated that there was less movement than normal, weakened movement, excess fatigability, deformity, disturbance of locomotion, and interference with sitting and standing.  The examiner noted that pain, weakness, and fatigability, significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The examiner estimated ROM due to pain and or functional loss during flare-ups to be as follows: forward flexion to 5 degrees, extension to 0 degrees, and lateral flexion and rotation to 5 degrees, bilaterally.  The examiner further indicated that functional loss due to pain during flare-ups that could not be described in terms of ROM included loss of ability to stand, walk, pivot, bend, kneel, crouch, and squat.  Further, it was noted that pain and muscle spasm in the back, which radiate to the right leg, causes leg weakness and increases fatigue during flare-ups resulting in the Veteran's knees to "give way."  Moreover, the examiner indicated that excessive or prolonged loading of spine due to mechanical issues of excessive lordosis, hip flexion contractures, and lumbar scoliosis, places abnormal stress load on the lumbar disc, which more likely than not lead to an early onset of degenerative disc disease and spondylosis. 

Localized tenderness and pain to palpation were noted and described as, moderate to severe tenderness with palpation of hip joints, trochanteric bursitis and piriformis muscles, bilaterally, and lumbosacral paraspinals.  The Veteran had guarding with abnormal gait, which the examiner identified as caused by "contractures and lack of hip extension, resulting in abnormal dyskinetic, wide-based, slow gait, forward trunk" that lacked "normal heel-toe pattern," preventing the Veteran from fully extending his knee "during stance phase."  Spinal contour was also abnormal due to hip flexion that "contractures" and leg length discrepancy resulting in increased "lumbar lordosis (swayback)" and lumbar scoliosis.  Reduction in muscle strength was noted bilaterally, but more defined on the right lower extremity, but there was no evidence of muscle atrophy.  There was also no evidence of ankylosis.  Sensory examination showed decrease in the right lower leg, ankle, and foot, and left foot.  Straight leg raising test was positive.  The examiner noted objective evidence of moderate radiculopathy of the right lower extremity with subjective evidence of moderate intermittent pain and mild dull pain.  The examiner noted that the Veteran's IVDS resulted in incapacitating episodes with prescribed bed rest by a physician, for duration of less than one week.  However, the examiner commented that the Veteran had 1 to 2 episodes per month of severe pain that lasts 2 to 3 days, and only when it gets better, the Veteran can "get up and move around slowly."  Lastly, the examiner noted that the Veteran was using a cane constantly and a walker occasionally.  X-rays findings showed acetabular impingement and intervertebral disc herniation. 

In December 2015, the Veteran underwent an additional VA examination to assess the severity of his lumbar spine disability.  The examiner confirmed diagnoses of lumbar strain, degenerative arthritis of the spine, and leg length discrepancy.  The Veteran reported ongoing pain that increases with repetitions of walking, bending, and prolonged sitting and standing.  The Veteran indicated that he takes pain medication regularly to try to get some relief and spends more time in bed.  He felt that his condition progressively worsened, because he did not have as many good days to get up and walk like he used to in the past.  He reported flare-ups, described as pain radiating from his pelvis region shooting up to the middle of his back.  He further reported functional loss due to his lumbar spine disability, and indicated that he lost most of his function and was bedridden 75 percent of the time, because he has to constantly change his position in an attempt for pain relief.  ROM testing revealed forward flexion to 84 degrees, extension to 30 degrees, lateral flexion to 28 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  The examiner indicated that the ROM itself contributed to functional loss since it decreased his "ROM spine, resulting in limited bending, and twisting," and explained that "lateral flexion with reduce function in how long he can stand, walk, stair climb."  Objective evidence of pain was noted on all ROM testing. 

There was objective evidence of tenderness and pain on palpation of paraspinals muscles of the lumbosacral area of his spine.  After repetitive-use testing, ROM was noted as forward flexion to 83 degrees, extension to 30 degrees, lateral flexion to 27 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  The examiner indicated that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over a period of time.  In terms of additional decrease in ROM, the examiner stated that these factors lead to forward flexion to 82 degrees, extension to 30 degrees, lateral flexion to 26 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.  The examination was not done during flare-ups, but the examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss during a flare up, and estimated that flare-ups will results in forward flexion to 81 degrees, extension to 30 degrees, lateral flexion to 25 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally.

There was evidence of localized tenderness that did not result in an abnormal gait.  The examiner indicated that additional factors that contributed to the lumbar spine disability included "less movement than normal due to ankylosis, adhesions, etc., weakened movement due to muscle or peripheral nerve injury, etc., instability of station, disturbance of locomotion, and interference with standing."  The examiner stated that the above contributing factors "result in limiting his spine ROM."  Straight leg raising test was negative and there was no evidence of muscle atrophy.  The examiner confirmed mild radiculopathy of the right lower extremity identified as burning sensations with throbbing pain.  It was noted that the Veteran constantly used a cane in order to balance, improve mobility and stability, and relieve some biomechanic forces off of his unequal leg length and reported back pain.  The examiner lastly indicated that there was no evidence of ankylosis or IVDS.  X-rays confirmed earlier findings of arthritis.  

In September 2016, the Veteran underwent a private medical examination of his thoracolumbar spine.  Initial ROM testing revealed the following: forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 20 degrees, bilaterally.  Following repetitive use, forward flexion was to 60 degrees with objective evidence of pain at 30 degrees, extension to 30 degrees with pain at 20 degrees, right lateral flexion to 20 degrees with pain at 15 degrees, left lateral flexion to 20 degrees with pain at 10 degrees, and rotation to 10 degrees with evidence of pain.  The private examiner also provided ROM testing during a flare-up as follows: flexion to 30 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 10 degrees, bilaterally.  The examiner noted tenderness and pain to palpation of the SI joints and low back muscles leading to abnormal gait.  Additional factors significantly limit functional ability were identified as excess fatigability, and pain on movement; however, the examiner indicated the estimated ROM loss was not feasible.  There was no evidence of muscle atrophy.  The examiner did not indicate whether or not ankylosis was present.  The examiner noted that the Veteran does not have IVDS, but indicated that he had incapacitating episodes over the previous 12 months for at least 4 weeks, but less than 6 weeks.  

A physical performance evaluation dated in October 2016 indicates that the Veteran's forward flexion of the lumbar spine was to 20 degrees. 

Subsequent to the Board's December 2016 remand, the Veteran underwent an additional VA examination of his spine in May 2017.  The examiner confirmed that the Veteran was regularly seen by the examiner who completed the September 2014 DBQ.  Diagnoses of lumbar strain, degenerative arthritis of the spine, IVDS, and radiculopathy were confirmed.  The examiner indicated that the Veteran had sciatic nerve radiculopathy, bilaterally, which had been present for years.  The Veteran reported that the pain extends down to his ankles and feet at times during flare-ups.  The Veteran reported flare-ups during the examination caused by his long drive, and the examiner noted that he was "quite uncomfortable" during the examination.  Prolonged standing, sitting, driving, repetitive bending, and twisting were all noted to lead to flare-ups, resulting in increased pain, difficulty with ambulation and with activities of daily living, as well as increased bilateral radicular leg symptoms.  The Veteran indicated that he generally does not leave his house if he is having a flare-up. 

Upon physical examination, ROM testing revealed forward flexion to 40 degrees, extension to 30 degrees, lateral flexion to 15 degrees, bilaterally, and lateral rotation to 5 degrees.  The Veteran reported moderate to severe pain with all ROM tested movements during the examination, and the examiner indicated that flare-up was present, preventing further ROM testing.  There was objective evidence of localized tenderness and pain to palpation described as generalized tenderness to palpation of the lower back, both muscular soreness, and spinal tenderness to the lower back.  Pain, weakness, and fatigability were noted to significantly limit functional ability with repeated use over a period of time.  The examiner noted that ROM measurements were taken during a flare-up, and it was clear that the Veteran had less ROM during this examination in comparison to the December 2015 examination where he was evaluated without a flare-up.  The examiner further indicated that the presence of pain and weakness during a flare-up can be described in terms of ROM as follows: forward flexion to 40 degrees, extension to 10 degrees, lateral flexion to 15 degrees, bilaterally, and lateral rotation to 5 degrees, bilaterally. 

There was evidence of muscle spasms that did not result in abnormal gait or abnormal spinal contour; however, the examiner noted guarding resulting in abnormal gait described as an "altered gait," and the Veteran was observed to be switching position from standing to sitting frequently, while sitting leaning forward or to the left in an attempt to decrease discomfort.  There was no evidence of ankylosis.  The examiner confirmed that the Veteran had IVDS, but noted that any episodes of acute signs and symptoms due to IVDS did not require bedrest prescribed by a physician in the previous 12 month.  The Veteran was noted to use a cane regularly, about 90 percent of the time. 

The examiner stated that after a review of the record, to include any conflicting opinions, it was this examiner's opinion that the only explanation there was for differences in examination finding over a 4 years span was that the Veteran's pain level was likely different during the various examinations.  Specifically, the examiner indicated that examinations that were conducted during flare-ups were likely to produce more symptoms.  The examiner further noted that each examiner was qualified to do these examinations - and each examination has "a large objective variable."  The examiner concluded that assessments done by different providers will often lead to a wide range of findings. 

Based on the foregoing, the Board assigns high probative value to the September 2014 DBQ and the September 2016 and May 2017 VA examinations.  Notably, a June 2015 letter reveals that the September 2014 DBQ was authored by the Veteran's treating physician who was familiar with his lumbar spine condition.   

The Board finds the 2017 examination to be adequate for VA purposes.  Notably, the Board finds that the examiner's opinion with regards to the widely different ROM measurements did not discredit any prior examinations, but rather explained that pain level were likely the reason for the different results.  In regard to the September 2016 VA examination findings, the Board concludes that the response that the Veteran did not have IVDS must have been in error, since the examiner specifically noted incapacitating episodes with prescribed bedrest of 4 but less than 6 weeks in the previous 12 months.  Lastly, the Board finds the May 2017 VA examination adequate and of high probative value, as the examiner provided a comprehensive explanation of the different ROM testing and the findings in this examination were consistent with the findings in the December 2014 DBQ and the September 2016 VA examination.  On the contrary, the Board finds the December 2015 VA examination inadequate and assigns it no probative value.  Notably, the examiner's report contains internal inconsistencies, such as, indication of ankylosis in one part of the report, and notation that no evidence of ankylosis was found.  In addition, the examiner did not conduct ROM testing during a flare-up and although indicated that the findings were consistent with the Veteran's statements, concluded that flare-ups will only reduce ROM by 1 degree of forward flexion and lateral flexion, bilaterally, without an explanation of what led to such conclusion, given the severity of the Veteran's flare-ups indicating that he spends most of his time in bed.  

Based on the foregoing, the Board finds that beginning May 31, 2012, the Veteran's lumbar spine disability more nearly approximate the criteria for a 40 percent disability rating due to probative findings of forward flexion to 30 degrees or less.  

A higher rating of 50 percent is not warranted as there is no objective evidence of unfavorable ankylosis of the entire lumbar spine.  Furthermore, as noted above IVDS may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  Here, the evidence supports a 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes; however, the Board is already granting a 40 percent disability rating.  As such, a rating under the IVDS formula will not result in a higher evaluation and an additional rating under the IVDS formula would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2017).

The Board further notes that the Veteran was diagnosed with bilateral sciatic nerve disability in relation to his lumbar spine disability, which was noted as moderate on the right side and mild on the left side.  Nevertheless, the Veteran is already service-connected for right peroneal and tibial neuropathy with sciatic radiculopathy, which is rated as 40 percent disabling under DC 8520.  As such, assigning a separate rating for right lower extremity radiculopathy would also be in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2017).

With regard to the left lower extremity, the Board notes that prior to the May 2017 VA examination, the Veteran's left lower extremity radiculopathy was not noted.  However, the May 2017 VA examiner specifically noted that the radiculopathy was bilateral and was present "for years."  Given this retroactive opinion, the Board resolves all doubt in the Veteran's favor to find that his lumbar spine disability resulted in mild left lower extremity radiculopathy for the entire period on appeal, which warrants a separate 10 percent disability rating.  Higher ratings are not warranted as there is no evidence that his left lower extremity radiculopathy manifested by moderate or severe symptoms. 

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

      (CONTINUES ON NEXT PAGE)



ORDER

For the entire rating period on appeal, from May 31, 2012, forward, a rating of 40 percent, but no higher, for the Veteran's service-connected lumbar spine disability is granted, subject to the laws and regulations governing monetary benefits.

A separate 10 percent disability rating, but no higher, for lumbar radiculopathy of the left lower extremity is granted for the entire appeal period, subject to the law and regulations governing payment of monetary benefits.


REMAND

The Veteran seeks entitlement to a TDIU prior to February 7, 2011.  For this period on appeal, the Veteran is in receipt of a combined 40 percent rating for service-connected peroneal and tibial neuropathy; unspecified depressive disorder; lumbosacral strain; bilateral femur fracture; right ear hearing loss, and; surgical scars.  Therefore, the schedular requirements for a TDIU are not met under 38 C.F.R. § 4.16(a).

However, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

The medical and lay evidence indicates that the Veteran's peroneal and tibial neuropathy, lumbar spine disability, and bilateral femur disability had impact on his ability to work beginning in April 1999.  As such, the Board is remanding the TDIU claim on an extraschedular basis as a result of service-connected disabilities for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate VA compensation and pension officials for extraschedular consideration.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU.  If any benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


